DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        EXPRESS DAMAGE RESTORATION LLC, a/a/o LMRR
                    INVESTMENTS, LLC,
                        Appellant,

                                      v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D21-448

                                [July 8, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Olga Gonzalez-Levine, Judge; L.T. Case No. COWE 06-
2017-CC-001508-AXXX-WE and CACE 06-2020-AP-003501-AXCC-CE.

   Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

  C. Ryan Jones and Scot E. Samis of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.